Title: From James Madison to James Monroe, 20 July 1799
From: Madison, James
To: Monroe, James


Dear Sir
July 20. 99
Your favor of  came safe by the last Mail. I had not forgotten my accession to your assumpsit, tho’ the discharge of it will fall on me at a moment peculiarly mal apropos, and is not I fear alleviated by a hope that the sacrifice will answer the benevolent purpose which led to it. I shall be glad to know the precise time at which the payment will be called for, that I may be prepared for it. If the supplemental levy can not be thrown on some new benefactors, I shall not shrink from my share of it.
I have not yet written to Mr. Y. on the subject of the wine, but shall follow your hint the next mail. You ought to have apprized him of the necessity of having it put up in a form that will secure it agst. every species of casualty by land as well as by water which it will encounter on its way. Without this precaution we may receive it adulterated if in casks, or receive broken bottles only, if sent in that form. It will be materially better for mine to come to Fredg. to the care of Mr. Stone, than to go with yours to Richmd. of which I shall give Mr. Y. notice. I wish you to do the same, if you shd. write again on the subject.
It would give me the sincerest pleasure to ride up & see you, & I had almost determined to have allotted this week for the purpose; but some particular jobbs about the finishg of my building made my presence indispensable: and there are others to succeed which make it uncertain when I shall be able to go from home. In the mean time, it is probable Mrs. M. will accompany her Sister from Berkely on a visit to Col. Coles, & will not fail to pay her respects to Mrs. Monroe either in going or returning. She is at present with her Sister in Hanover, but will return to day or tomorrow. Offer my best respects to Mrs. Monroe. Yrs. sincerely
Js. Madison Jr.
